Title: To Thomas Jefferson from William Esenbeck, 5 January 1808
From: Esenbeck, William
To: Jefferson, Thomas


                        
                            January the 5th. 1808.
                        
                        
                     
                        
                           
                           1.
                           2.
                           3.
                           4.
                           5.
                           
                        
                        
                           G.)
                           C.
                           F.
                           Yi.
                           Wh.
                           N.
                           
                        
                        
                           
                           kq.
                           lih.v.
                           j.
                           
                           
                           
                        
                        
                           
                           1.
                           2
                           3
                           4.
                           5.
                           
                        
                        
                           D.)
                           O.
                           r.
                           t
                           U
                           S
                           
                        
                        
                           
                           1.
                           2
                           3
                           4.
                           5
                           
                        
                        
                           A)
                           g
                           h.
                           l.
                           m.
                           X.
                           
                        
                        
                           
                           1.
                           2
                           3..
                           4
                           5.
                           
                        
                        
                           E)
                           a.
                           b.
                           c
                           d.
                           &
                           
                        
                        
                           
                           P.
                           x
                           
                           
                           
                           
                        
                        
                           
                           1
                           2
                           3
                           4
                           5.
                           
                        
                     
                  
                  Soli, Deo, Gloria.
                  I think myself hapy to congratulate the President of the United States to have the honour to address the President in these few Lines on a Subject at these critical times which I think if the President will please to take it in his wise consideration will be one of the best inventions, and if, approved will tend to great advantage to the U. States. in a defencive War. 
                  I have read in Mr. Smiths Paper that the honble. Mr. Crowninshield made a motion in the house of Representatives: and it was resolved that the P. of the U. States should be authorized to errect Delegraphs; if this Law should pass, I hereby take the liberty to offer myself as the invendor of one, which will be the cheapest and can be used by day and night and by Land and Water, and reach from the City of Washington to the remotest part of the U. States. For instance if I give the President the Key, he can convey his Thougts from the Presidents house in five minutes to the Capital and receive an answer in ten minutes, by the same Way. and so in proportion. The President may be, will smile and think I am cract in my Brains, but thanks to God Almighty I am not, and if the President will be pleased to send for me, I will prove what I say before all the heads of the Departments. I have given a hint to Major Rogers to mention it to the Secretary of War; but have receivd no satisfactory answer jet. and I think as the thing is of so great importance to the United States, and the great Love and regard which I have for the President and all the heads of the Departments, I wish that the President to know it soon & I did my duty 
                  With the gretest respect, I have the honour to be the Presidents most humble & obet. Servant 
                        
                            Wm. Esenbeck
                     
                     a true Republican.
                        
                    